Citation Nr: 0126000	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  00-01 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lung disability 
including emphysema.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1990 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 RO rating decision which found 
that new and material evidence had not been submitted to 
reopen a claim for service connection for emphysema.  In 
August 2001 the veteran testified at a Board videoconference 
hearing.


FINDINGS OF FACT

1.  A November 1994 unappealed RO rating decision denied a 
claim for service connection for emphysema.  

2.  Evidence received since the November 1994 RO decision 
includes evidence which is neither cumulative nor redundant 
of evidence previously considered, and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for a lung disability.


CONCLUSION OF LAW

New and material evidence has been submitted since the final 
November 1994 RO decision, and thus the claim for service 
connection for a lung disability is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 
(2001).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had service with the Army National Guard.  
Service medical records from such service include an October 
1982 enlistment examination which is negative for a lung 
disorder.  On an associated medical history form, the veteran 
reported he had been hospitalized at Russell Hospital for 
treatment of pneumonia in November 1981, but he denied a 
history of respiratory symptoms.  At a periodic Army National 
Guard examination in March 1987, the lungs were normal on 
clinical evaluation.  It was noted the veteran reported using 
cigarettes, with a history of smoking a pack a day for 15 
years.  On an associated medical history form, the veteran 
reported he had been hospitalized at Russell Hospital for 
several days for treatment of pneumonia 9 years ago (also 
reported as being in 1976), and he denied a history of 
respiratory symptoms.

From the Army National Guard, the veteran was ordered to 
active duty in the Army in support of Operation Desert 
Shield/Desert Storm during the Persian Gulf War.  He served 
on such active duty from November 21, 1990 to June 6, 1991.  
This included service in Southwest Asia from January 9, 1991 
to May 11, 1991.  He performed duties of a vehicle mechanic 
with a military police unit.

Service medical records related to this period of active duty 
include a November 1990 medical history form on which the 
veteran denied a history of respiratory symptoms.  On a DA 
Form 4036-R (Medical and Dental preparation for Overseas 
Movement) it was noted that the veteran met the medical 
fitness standards, that he did not require medical care, and 
that he could be assigned to an area where medical facilities 
were limited or nonexistent.  

A service medical record from February 6, 1991 (after the 
veteran had arrived in Saudi Arabia) notes he complained of 
tightness in the chest, wheezing, and difficulty breathing 
for two week, which he first noted on the ocean ride from 
Florida.  It was noted he had smoked one pack per day for 30 
years and continued to smoke.  The assessment was chronic 
obstructive pulmonary disease (COPD), complicated by smoking.  
The veteran was admitted to a service hospital.  On admission 
it was noted that he had mild exertional dyspnea and had been 
deployed to Saudi Arabia on a slow ship that took 40 days to 
arrive.  He had been there for several weeks and developed a 
cough with some production of sputum, wheezing, and increased 
shortness of breath, increasing symptoms.  The impressions 
were severe emphysema and exacerbating COPD with bronchospasm 
and bronchitis. 

The veteran was subsequently evacuated by ambulance to 
another hospital, and on February 8, 1991 he complained of 
difficulty breathing with headache and productive cough for 
four days.  It was noted that he had a history of COPD 
symptoms approximately three years prior.  The diagnosis 
included COPD with exacerbation.  In an undated medical 
record it was noted that due to the COPD exacerbation, the 
veteran would probably not be able to stay in the theater of 
operations due to the dust and climate.  The veteran was 
discharged back to duty on February 12, 1991 

On an April 1991 medical history form for upcoming release 
from active duty, the veteran indicated that he had a history 
of shortness of breath and chronic cough, that at the 
evacuation hospital he had been told he had the beginnings of 
emphysema, and that he was currently using an oral spray.  On 
the April 1991 examination for service separation, the lungs 
were reported to be normal on clinical evaluation, although 
the examination form lists a defect of emphysema.

A service medical record from June 5, 1991 shows the veteran 
was seen primarily for an ear problem, although it was also 
noted that he was a smoker with COPD changes on auscultation.

The veteran was released from active duty in the Army on June 
6, 1991.  He then returned to Army National Guard status.

In September 1994, the veteran filed a claim for service 
connection for a lung condition, which he variously described 
as emphysema, bronchitis, and shortness of breath.  He 
reported treatment in service and none since.

Based on the above summarized evidence, the RO, in October 
1994 and November 1994 decisions (the latter one considered 
additional service medical records) the RO denied service 
connection for emphysema, holding that the condition pre-
existed service without aggravation therein.  The veteran did 
not appeal this determination.  Evidence received since the 
November 1994 RO decision is summarized below.

In an April 1997 private doctor's statement it was noted that 
the veteran had COPD.

Treatment records from the Birmingham VA Medical Center 
(VAMC) show that in November 1997 the veteran underwent a 
Persian Gulf examination and reported that he was not 
currently smoking cigarettes; he indicated he had smoked on 
average two packs per day for 30 years but quit the habit in 
August 1991.  He related that his breathing problems started 
in service in February 1991 when he was stationed in 
Southwest Asia.  The veteran indicated that 3 years ago his 
private doctor put him on medication for the breathing 
problem, and that he had had 2 emergency room visits for the 
problem.  He responded "yes" to the question of whether he 
believed he was exposed to smoke from oil fires, smoke or 
fumes from tent heaters, cigarette smoke from others, diesel 
or other petrochemical fires, and burning trash/feces.  A 
chest X-ray showed pulmonary emphysema, and no acute lung 
disease.  The final assessment was that the veteran had COPD.  

A VA outpatient record from January 1998 notes the assessment 
was COPD, possibly smoking related or aggravated by Persian 
Gulf War service.  

In March 1998 the veteran filed an application to reopen a 
claim for service connection for emphysema.

Other VA outpatient records from 1998 note COPD/emphysema.

In a January 1999 VA outpatient record, it was noted that the 
veteran complained of increasing shortness of breath with 
effort, and the assessment was severe COPD, possibly 
worsened/aggravated by Persian Gulf service.

In a January 2000 statement, Larry T. Rayfield, the Readiness 
NCO for the veteran's Army National Guard Unit, reported that 
the veteran was assigned to his unit prior to, during, and 
after Operation Desert Storm, and that prior to deployment to 
the Southwest Asia Theater of Operations, the veteran was in 
good health, had not shown any prior health problems, and was 
cleared for mobilization and deployment.  Mr. Rayfield 
recounted that the veteran was deployed to Saudi Arabia by 
ship in 1991.  It was noted that while overseas the veteran 
performed various duties, including as part of a security 
operation in Kuwait for part of March 1991, during which time 
the unit was in close proximity to the oil well fires which 
created extreme conditions with smoke and unburned oil in the 
air.  After redeployment to the United States, the veteran 
reportedly showed some degradation in his abilities to 
perform strenuous tasks, and was unable to participate in the 
Army Physical Fitness test.  It was noted that the veteran 
elected to retire from service and had been placed in retired 
reserve status.  Mr. Rayfield opined that the adverse 
conditions while stationed overseas, particularly oil well 
fires, caused or aggravated the veteran's lung problems.

In August 2001 the veteran testified at a Board 
videoconference hearing.  He said that he was first diagnosed 
with emphysema in February 1991 by a military doctor, and 
thereafter, during and after service, the condition worsened.  
He said that prior to being called to active duty he had 
bronchitis and shortness of breath on occasion, but he was 
given antibiotics and it would clear up.  He testified that 
he was not diagnosed with emphysema prior to service, but had 
been to the doctor for severe bronchitis.  He testified that 
once he got to Saudi Arabia he was exposed to smoke from 
burning oil wells, dust storms, and sand, and he continued to 
have more and more problems with breathing.  He related that 
after he returned home from his service in the Persian Gulf 
War, he first went to Tuskegee VA Hospital in 1993, and then 
started going to the Birmingham VAMC, where he continued to 
receive treatment.  He said that his condition had 
continually gotten worse since he came back from Saudi 
Arabia, and that he could not pass a physical fitness test 
with the National Guard.  He reported that he was no longer 
in the National Guard, and had to retire due to his breathing 
problems and his inability to pass the physical fitness test.  

Analysis

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

In a November 1994 decision, the RO denied service connection 
for emphysema, finding that the condition preexisted service 
and was not aggravated during service.  The veteran did not 
appeal the decision, and it became final.  This claim may be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet.App. 140 
(1991).  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When the claim was denied by the RO in 1994, the medical 
evidence on file consisted of service medical records.  The 
available service medical records from when the veteran was 
in the National Guard, before his active duty, note a past 
history of hospialization for pneumonia, but there were no 
findings of chronic lung disease.  It does not appear that 
the veteran received a complete medical examination when he 
entered active duty in November 1990, although he was 
medically cleared for duty, and on a medical history form he 
denied lung symptoms.  Service medical records show he was 
diagnosed with emphysema during service in February 1991, and 
he then reported a history of COPD symptoms approximately 
three years prior to service.  He was treated in February 
1991 for an exacerbation of COPD.  Continuing service medical 
records, up to the veteran's June 1991 release from active 
duty, note COPD and emphysema.  

Medical evidence submitted since the 1994 RO decision 
includes VA and private medical records from 1994 to 1999, 
indicating the veteran was treated for a lung disorder, 
generally diagnosed as COPD.  Some of these medical records 
contain information suggesting that the veteran's lung 
problem may have begun during or was worsened by his active 
duty.  Also submitted was a statement from a National Guard 
official, noting that the veteran had no significant health 
problems before his active duty.  The veteran has also 
provided hearing testimony in which he asserted that while he 
may have had episodes of bronchitis before service, emphysema 
first was diagnosed in service.

The Board finds that some of the additional evidence 
submitted since the 1994 RO decision is new, in that it is 
neither cumulative nor redundant of previously considered 
evidence.  Some of this new evidence raises significant 
questions as to whether a chronic lung condition pre-existed 
service, and if it did, whether it was aggravated by service.  
Such evidence is material, since it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.

As new and material evidence has been submitted since the 
1994 RO decision, the claim for service connection for a lung 
disability has been reopened.  This does not mean that 
service connection is granted; rather, the reopened claim for 
service connection will have to be further reviewed on the 
merits, following development of the evidence as set forth in 
the below remand.


ORDER

The claim for service connection for a lung disability is 
reopened and, to that extent, the appeal is granted.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence on the reopened claim for 
service connection for a lung disability including emphysema 
(also diagnosed as COPD).  38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed.Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

The file currently contains a few National Guard medical 
records from before the veteran's 1990-1991 active duty, and 
no such records from after his active duty (although the 
veteran returned to and eventually retired from the National 
Guard/Reserve).  An effort should be made to obtain any 
additional service medical records from National Guard 
service, from before and after active duty, as they may be 
relevant to the claim for service connection.

Information on file relates that before active duty the 
veteran reportedly was hospitalized for pneumonia, and he 
also reports that before service he was treated on occasion 
by his private doctor for bronchitis.  No records of pre-
service treatment have been obtained, and they should be.  
With regard to post-service medical records, while a 1997 
private doctor's statement (noting COPD) has been submitted, 
the file also refers to other private medical treatment.  For 
example, a 1997 VA medical record notes a history of the 
veteran being prescribed medication by his private doctor 
three years earlier, and of having had two emergency room 
visits.  All private medical records of post-service 
treatment should be obtained.  As to post-service VA medical 
treatment for a lung condition, the file contains 1997-1999 
records from the Birmingham VAMC.  However, the veteran has 
also reported that he was treated at the Tuskegee VAMC in 
1993.  All additional post-service VA treatment records 
should be secured.

Under the circumstances of this case, a VA examination with 
opinion on the nature and etiology of the veteran's lung 
condition is also warranted.

Accordingly, the case is remanded for the following:

1.  The RO should obtain, from the 
appropriate office of the service 
department, complete service medical 
records from the veteran's National Guard 
service, from both before and after his 
1990-1991 active duty.  This includes all 
periodic examinations, any treatment 
records, and any retirement examination.

2.  The RO should have the veteran 
identify (names, addresses, dates) all 
health care providers (private, VA, 
other) who have ever examined or treated 
him (both before and after his 1990-1991 
active duty) for any type of 
lung/breathing problem.  After securing 
the necessary releases, the RO should 
obtain copies of any previously 
unobtained medical records.  This should 
include the records referenced earlier in 
this remand.  

3.  After the above development is 
completed, the veteran should undergo a 
VA respiratory examination to determine 
the nature and etiology of his current 
lung disorder.  The claims folder should 
be provided to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should note that such has been 
accomplished.  Based on examination 
findings, historical records, and medical 
principles, the VA examiner should 
provide a medical opinion, with full 
rationale, as to the date of onset and 
etiology of the current lung disorder, 
and, if the condition pre-existed 
service, whether it worsened during 
service beyond the natural progress of 
the disease.  

4.  Thereafter, the RO should review, on 
a de novo basis, the claim for service 
connection for a lung disability.  If the 
claim is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  




		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals



 



